365 F.2d 280
SEATTLE-FIRST NATIONAL BANK, a National Banking Association, as Trustee, Appellant,v.The CROWN LIFE INSURANCE COMPANY, a Corporation, Appellee.
No. 20744.
United States Court of Appeals Ninth Circuit.
August 23, 1966.

Bryant Dunn, William R. Smith, of Graham, Dunn, Johnston & Rosenquist, Seattle, Wash., for appellant.
Frank M. Preston, Edward Starin, of Preston, Thorgrimson, Horowitz, Starin & Ellis, Seattle, Wash., for appellee.
Before MERRILL, BROWNING and ELY, Circuit Judges.
PER CURIAM.


1
The appellant is the named beneficiary of a life insurance policy which provided that if the insured should commit suicide within a period of two years from the date when the policy became effective, the principal benefit would not be payable and the insurer would only be obligated to return the premiums paid. The insured committed suicide on December 7, 1961. He had first applied for the policy on December 1, 1959, it was issued on December 11, 1959, and the first premium was paid on December 18, 1959. The appeal is from a judgment under which recovery of the whole principal was denied.


2
We agree with the District Court that although the policy does not on its face state the precise date on which it became effective, it does show on its face that the earliest possible date was the date of issue: December 11, 1959. If the necessity for a choice between alternative dates rendered the policy ambiguous on its face the ambiguity could not be resolved in favor of appellant, since the choice was between alternatives neither of which would benefit appellant. We do not agree with appellant that the fact that coverage was subject to performance of acts subsequent to the date of issue rendered the suicide clause invalid under Washington law.


3
Affirmed.